Exhibit 10.2

AMENDMENT NUMBER THREE TO

ROCK-TENN COMPANY

2004 INCENTIVE STOCK PLAN

Pursuant to the power reserved in § 15 of the Rock-Tenn Company 2004 Incentive
Stock Plan, Rock-Tenn Company hereby amends the Plan as follows:

1. Section 3.1(a) of the Plan is hereby amended to read as follows: “4,100,000
shares of Stock plus”.

2. Section 3.4 is amended to add the following sentence to the end of such
section: If the Committee pays a cash bonus to an Eligible Employee or Director
pursuant to a cash bonus incentive granted under § 9.5(a), such cash bonus paid
in any calendar year to any individual shall not exceed $5,000,000.

3. Section 9.5 shall be renamed “Performance Based Grants and Cash Bonus
Alternatives” and paragraph (a) of such section shall be amended to read as
follows:

(a) General. The Committee shall (where the Committee under the circumstances
deems in the Company’s best interest) either (1) make Stock Grants and Stock
Unit Grants or, as an alternative to Stock Grants or Stock Unit Grants, grant
cash bonus incentives to Eligible Employees subject to at least one condition
related to one, or more than one, performance goal based on the performance
goals described in § 9.5(b) which seems likely to result in the Stock Grant or
Stock Unit Grant or cash bonus incentive qualifying as “performance-based
compensation” under § 162(m) of the Code or (2) make Stock Grants or Stock Unit
Grants or grant cash bonus incentives under such other circumstances as the
Committee deems likely to result in an income tax deduction for the Company with
respect to such Stock Grant or Stock Unit Grant or cash bonus incentive.

4. Section 9.5(b) is amended to read as follows:

(b) Performance Goals. A performance goal is described in this § 9.5(b) if such
goal relates to (1) the Company’s return over capital costs or increases in
return over capital costs, (2) the Company’s return on invested capital or
increases in return on invested capital, (3) the Company’s operating performance
or operating performance improvement, (4) the Company’s safety record, (5) the
Company’s customer satisfaction survey, (6) the Company’s total earnings or the
growth in such earnings, (7) the Company’s consolidated earnings or the growth
in such earnings, (8) the Company’s earnings per share or the growth in such
earnings, (9) the Company’s net earnings or income or the growth in such
earnings or income, (10) the Company’s earnings before interest expense, taxes,
depreciation, amortization and other non-cash items or the growth in such
earnings, (11) the Company’s earnings before interest and taxes or the growth in
such earnings, (12) the Company’s consolidated net income or the growth in such
income, (13) the value or the Company’ common stock or the growth in such value,
(14) the Company’s stock price of the growth in such price, (15) the weight or
volume of paperboard or containerboard produced or converted by the Company,
(16) the Company’s return on assets or the growth



--------------------------------------------------------------------------------

on such return, (17) the Company’s cash flow or the growth in such cash flow,
(18) the Company’s total shareholder return or the growth in such return,
(19) the Company’s expenses or the reduction of such expenses, (20) the
Company’s sales or sales growth; (21) the Company’s overhead ratios or changes
in such ratios, (22) the Company’s expense-to-sales ratios or the changes in
such ratios, or (23) the Company’s economic value added or changes in such value
added. The performance goals for the participants will (as the Committee deems
appropriate) be based on criteria related to company-wide performance,
division-specific or other business unit-specific performance (where the
Committee can apply the business criteria on such basis), plant or
facility-specific performance, department-specific performance, personal goal
performance or any combination of the performance-based criteria.

 

  5. Section 9.5(c) shall be renamed as “Alternative Goals” and is amended to
read as follows:

(c) Alternative Goals. A performance goal under this § 9.5 may be set in any
manner determined by the Committee, including looking to achievement on an
absolute or relative basis in relation to peer groups or indexes. Further, the
Committee may express any goal in alternatives, or in a range of alternatives,
as the Committee deems appropriate or helpful, such as including or excluding
(1) any acquisitions or dispositions, restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (2) any event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (3) the effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles.

This Amendment Number Three shall be effective as of January 30, 2009.

 

ROCK-TENN COMPANY By:       /s/ Steven C. Voorhees Title:            EVP & CFO
Date:            1/30/2009